Exhibit 10.69

Wyeth

2009 CASH LONG-TERM INCENTIVE PLAN

Section 1. Purpose. The purpose of this Wyeth 2009 Cash Long-Term Incentive Plan
is to promote the interests of Wyeth and its stockholders by retaining and
motivating exceptional executives and other key employees of the Company.

Section 2. Definitions. All capitalized terms used in the Plan shall have the
meanings set forth in Schedule A attached hereto.

Section 3. Administration of the Plan. Subject to applicable law, and in
addition to other express powers and authorizations conferred on the Board by
the Plan, the Committee (or its designee or delegatee) shall have full power and
authority to: (i) designate Participants; (ii) determine the terms and
conditions of any Award consistent with the provisions of the Plan;
(iii) establish, amend, suspend, terminate or waive any terms or conditions of
an Award, without the Participant’s consent, consistent with the provisions of
the Plan; (iv) determine whether, to what extent, and under what circumstances
and method(s) Awards may be settled, exercised, canceled, forfeited, or
suspended; (v) appoint such agents and make such delegations as it shall deem
appropriate for the proper administration of the Plan; and (vi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. In addition, the Committee shall
administer and oversee the daily operations of the Plan and shall have full
power and authority to interpret, reconcile any inconsistency, correct any
default and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award made under, the Plan and fulfill any other
responsibilities as may otherwise be set forth in the Plan. Unless otherwise
expressly provided in the Plan, all determinations and other decisions under or
with respect to the Plan or any Award made by the Committee shall be final,
conclusive, and binding upon all Persons, including the Company (and any
successor thereto), any Participant, any beneficiary of any Participant and any
employee of the Company charged with implementing any such determinations or
decisions. No member of the Board or the Committee (or any designee or delegatee
thereto) shall be personally liable for any action or determination made in good
faith with respect to the Plan or any Award hereunder. Notwithstanding anything
set forth in this Section 3 or otherwise in the Plan to the contrary, on and
after the Closing Date, in no event shall the Committee or the Board of the
Company take any action that would reasonably be expected to impair any of the
rights of a Participant under the Plan or any Award Letter, without such
Participant’s prior written consent. All references to “the Committee” herein
shall be deemed to refer to any designee or delegatee.

Section 4. Award Maximum. A maximum of $300 million in Awards shall be granted
under the Plan. The amount of each individual Award to be granted shall be
referenced in an Award Letter. In the event that all or any portion of an Award
is forfeited prior to the Closing Date, the amount potentially receivable under
such forfeited Award (or portion thereof) may, from time to time, prior to the
Closing Date be reallocated to existing Participants or newly allocated to new
Participants, solely at the discretion of the Committee.

Section 5. Awards

(a) Grant and Form of Awards. From time to time prior to the Closing Date, the
Committee in its discretion may make Awards to Participants under the Plan,
which shall be evidenced by Award Letters that shall be delivered to the
Participants. All Awards shall be denominated in U.S. dollars and payable in
cash.

(b) Vesting of Awards. Except as otherwise provided in Sections 5(c) and
(d) hereof, a Participant shall become immediately vested as to 100% of the
amount of the Award set forth in the related Award Letter on the Vesting Date,
subject to the Participant’s continued employment with the Company through the
Vesting Date.



--------------------------------------------------------------------------------

(c) Effect of Termination of Employment. Immediately upon a Participant’s
separation from service due to such Participant’s (i) involuntary termination of
employment by the Company without Cause on or following the Closing Date, but
prior to the Vesting Date, (ii) resignation for Good Reason on or following the
Closing Date, but prior to the Vesting Date, (iii) death, or (iv) Disability,
the Participant (or his or her estate or personal representative, as applicable)
shall become immediately vested as to 100% of the amount of the Award set forth
in the related Award Letter. In case of a Participant’s termination of
employment with the Company prior to the Vesting Date for a reason other than as
set forth in the preceding sentence, the Award shall be immediately forfeited
without consideration. The Committee shall have the exclusive discretion to
determine when a Participant is no longer employed for purposes of the Award.

(d) Effect of a Change in Control. Immediately upon the consummation of a Change
in Control that occurs after December 31, 2009, but prior to the Vesting Date,
involving a Person unrelated to Parent (as defined in the definition of Closing
Date contained in Schedule A), the Participant shall become immediately vested
as to 100% of the amount of the Award set forth in the related Award Letter,
subject to the Participant’s continued employment with the Company as of the
consummation of the Change in Control.

(e) Payment of Awards. All Awards that become vested under Section 5(b) above
shall be paid in a lump sum as promptly as practicable after the Vesting Date
(but in no event later than ten (10) Business Days after the Vesting Date). All
Awards that become vested under Section 5(c) above shall be paid in a lump sum
as promptly as practicable after the date of the Participant’s termination of
employment (but in no event later than ten (10) Business Days after such
termination). All Awards that become vested under Section 5(d) above shall be
paid in a lump sum as promptly as practicable after the consummation of the
Change in Control (but in no event later than ten (10) Business Days after such
Change in Control). With respect to any Participant who resides outside of the
United States, the amount of Awards payable first will be calculated in U.S.
dollars in accordance with the provisions of the Plan, and then converted, on
the date such Award is to be paid, using the exchange rate in effect on such
date (determined in accordance with Company policy), into the currency in which
any such Participant then receives payment of his or her salary or wages from
the Company, which amount shall then be paid to the Participant in full
satisfaction of the Award.

(f) Tax Code Compliance. In the event that it is reasonably determined by the
Committee that, as a result of Section 409A of the Code or any other enactment
or applicable law, payments under the Plan may not be made at the time
contemplated by the terms of the Plan without causing the Participant to be
subject to taxation under Section 409A of the Code or any other enactment or
applicable law, the Company will make such payment on the first day that would
not result in the Participant incurring any tax liability under Section 409A of
the Code or other enactment; which, if the Participant is a Specified Employee,
shall be the first day following the six-month period beginning on the date of
the Participant’s “separation from service” (as determined in accordance with
Section 409A of the Code). Notwithstanding anything herein to the contrary, if
the Participant dies following his or her separation from service but prior to
the six (6) month anniversary of his or her separation from service, then any
payment delayed in accordance with this paragraph will be payable in a lump sum
as promptly as practicable after the Participant’s death (but in no event later
than ten (10) Business Days after the Participant’s death). The Company shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code or any other enactment or applicable law hereunder.

 

2



--------------------------------------------------------------------------------

Section 6. General Provisions.

(a) Nontransferability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company.

(b) No Rights to Awards. The Plan is discretionary in nature; any Award payable
under the Plan is voluntary and occasional and no Participant or other Person
shall have any claim to be granted any Award or benefits in lieu of an Award.
Subject to applicable law, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards.

(c) No Inclusion in Calculation of Compensation or Benefits. Subject to
applicable law, the Award and any payments in respect of the Award will not be
taken into account for purposes of determining any benefits under any benefit
plan of the Company, including, without limitation, pension, retirement,
severance, deferred compensation or annual compensation calculations, or for any
notice payment or payment in lieu of notice. The Company shall have no
obligation to make any future grants of Awards under the Plan or otherwise to
make any future Awards under the Plan as part of a Participant’s annual
compensation.

(d) Withholding. A Participant may be required to pay to the Company, and the
Company shall have the right and is hereby authorized to withhold from any
payment due under any Award or from any compensation or other amount owing to a
Participant by the Company, the amount of Tax-Related Items in respect of an
Award or any payment or under an Award, and the Company is further authorized to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such Tax-Related Items.

(e) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company. Further, the Company may dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Letter or as required under applicable law.
Nothing in this Plan shall constitute an employment agreement between a
Participant and the Company.

(f) No Advice Regarding Awards. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding a
Participant’s participation in the Plan. Participants are advised to consult
with their own personal tax, legal and financial advisors regarding their
participation in the Plan.

(g) Governing Law. The validity, construction, and effect of the Plan and any
Award Letter shall be determined in accordance with the laws of the State of New
Jersey, without regard to conflict of laws provisions thereof and except as
otherwise prohibited by public policy of the jurisdiction in which the
Participant provides services.

(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

(i) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.

(j) Joint and Several Liability. The Company shall be jointly and severally
liable with respect to the obligations to make all payments to Participants
under the Plan.

(k) Recoupment Policy. To the extent the Participant is serving, or has served
at any time during his or her employment, as a Senior Executive (as such term is
defined in the Recoupment Policy), such Participant’s Award shall be subject to
the Recoupment Policy.

Section 7. Effective Date, Amendment, Termination and Expiration of Plan and
Termination of Awards. The Plan shall be effective on the date of its approval
by the Committee and ratification by the Board. Upon such approval and
ratification, the Plan shall remain in effect and shall not terminate until the
date on which the Company delivers final payment of all outstanding Awards
granted to all Participants and that become vested in accordance with the terms
hereof. After the Closing Date or a Change in Control, the Company may not,
without the Participant’s written consent, amend or terminate the Plan in any
way that (i) prevents the Participant from becoming eligible for his or her
Award under the Plan or (ii) reduces the amount of the Awards payable, or
potentially payable, to the Participant under the Plan.

Section 8. Assumption by Successor. Any successor to Wyeth of all or
substantially all Wyeth’s business and/or assets (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise), will
assume the obligations under the Plan and be obligated to satisfy the
obligations under the Plan in the same manner and to the same extent as Wyeth
would be required to perform for such obligations in the absence of such a
succession. For all purposes under the Plan, the term “Wyeth” will include any
successors to Wyeth’s business and/or assets which become bound to the terms of
the Plan by operation of law, or otherwise.

Section 9. Right under the Plan. This Section 9 of the Plan will survive the
consummation of a Change of Control and the Closing Date. The Plan is intended
to benefit, and may be enforced by, the Participant and his or her respective
heirs, representatives, successors and permitted assigns with respect to his or
her Award, and will be binding on all successors and assigns of Wyeth.

Section 10. Entire Agreement. The Plan and the corresponding Award Letter for
each Participant constitute the entire understanding and agreement with respect
to the subject matter contained herein, and there are no agreements,
understandings, restrictions, representations or warranties among any
Participant and the Company other than those set forth or provided herein and
the Award Letter.

 

4



--------------------------------------------------------------------------------

Schedule A

Definitions

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

“Award” shall mean the grant of a long-term incentive award in an amount set
forth in each Participant’s Award Letter.

“Award Letter” shall mean a letter from the Company to a Participant evidencing
an Award, which shall specify the terms and conditions of the Award (including
the U.S. dollar amount thereof) and any rules applicable thereto, as may be
determined by the Committee, and which shall be subject to the provisions of the
Plan.

“Board” shall mean the board of directors of Wyeth and any successors thereof.

“Business Day” shall mean any day other than a Saturday or Sunday or any day on
which the Federal Reserve Bank of New York is closed or any day on which banks
in the city of New York are required to close.

“Cause” shall mean “Cause” as defined in any change-in-control severance
agreement in effect between a Participant and the Company or in any Company
severance plan under which the Participant participates, at the time of
determination or, if not defined therein or if there shall be no such agreement
or plan, “Cause” shall mean a Participant’s deliberate or willful
non-performance; conduct detrimental to the Company’s interest; theft; lying;
insubordination; violation of safety rules; disclosure of confidential
information about the Company; assisting in any way any person or entity that
competes with the Company; conviction of a felony; deliberate violation of
Company policies, including, but not limited to, the policy regarding conduct in
the workplace and the Company Code of Conduct; gross negligence; fraud, or
willful misconduct.

“Change in Control” shall be deemed to occur if (i) any Person other than a
Permitted Holder (as defined below) is or becomes the beneficial owner (as that
term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), directly or indirectly, of 50% or more of either the outstanding
shares of common stock or the combined voting power of Wyeth’s then outstanding
voting securities entitled to vote generally, (ii) during any period of two
consecutive years, individuals who constitute the Board at the beginning of such
period cease for any reason to constitute at least a majority thereof, unless
the election or the nomination for election by Wyeth’s stockholders of each new
director was approved by a vote of at least three quarters of the directors then
still in office who were directors at the beginning of the period or (iii) Wyeth
undergoes a liquidation or dissolution or a sale of all or substantially all of
the assets of Wyeth. No merger, consolidation or corporate reorganization in
which the owners of the combined voting power of Wyeth’s then outstanding voting
securities entitled to vote generally prior to said combination own 50% or more
of the resulting entity’s outstanding voting securities shall, by itself, be
considered a Change in Control. Notwithstanding the foregoing, a Change in
Control shall not be deemed to have occurred unless such event also constitutes
a “change in ownership or effective control” within the meaning of Section 409A
of the Code. As used herein, “Permitted Holder” means (i) the Company, (ii) any
corporation, partnership, trust or other entity controlled by the Company and
(iii) any employee benefit plan (or related trust) sponsored or maintained by
the Company or any such controlled

 

5



--------------------------------------------------------------------------------

entity. Notwithstanding anything herein to the contrary, in no event shall the
consummation of the Merger (as defined in the definition of Closing Date
contained in this Schedule A) constitute a Change in Control.

“Closing Date” shall mean the date on which the merger contemplated under the
Agreement and Plan of Merger, dated as of January 25, 2009, among Pfizer Inc., a
Delaware corporation (“Parent”), Wagner Acquisition Corp., a Delaware
corporation and a direct wholly-owned subsidiary of Parent, and the Company (as
such agreement may be amended from time to time) is consummated (the “Merger”).

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and any applicable rulings and regulations promulgated thereunder.

“Committee” shall mean the Compensation and Benefits Committee of the Board (or
any other committee of the Board designated by the Board to administer the
Plan).

“Company” shall mean Wyeth and/or its Affiliates, together with any successors
thereto.

“Disability” shall mean “Disability” as defined in any change-in-control
severance agreement in effect between a Participant and the Company at the time
of determination or, if not defined therein or if there shall be no such
agreement, then “Disability” shall mean disability for purposes of (i) a
long-term disability plan maintained by the Company in which the Participant
participates at the time of determination or (ii) Social Security Disability
Insurance (SSDI), as determined by the Social Security Administration; provided,
however, that if the Participant resides in a jurisdiction outside of the United
States, the definition of Disability shall have the same meaning as such term is
generally defined under the laws of the applicable jurisdiction, or, if no such
law exists, under the applicable employment policy of the Participant’s employer
in such jurisdiction.

“Good Reason” shall mean “Good Reason” as defined in any change-in-control
severance agreement in effect between a Participant and the Company or in any
Company severance plan under which the Participant participates, at the time of
determination or, if not defined therein or if there shall be no such agreement
or plan, “Good Reason” shall mean the occurrence, without the Participant’s
express written consent, of any of the following circumstances: (i) a reduction
by the Company in the Participant’s base salary or wages from that in effect
immediately prior to the Closing Date or as the same may be increased from time
to time; or (ii) the relocation of the Participant’s principal place of business
to a location that increases the Participant’s commute from his or her primary
residence to such place of business by more than thirty-five (35) miles,
compared to the Participant’s commute from his or her primary residence to the
Participant’s principal place of business as in effect immediately prior to the
Closing Date; provided, that in either instance of (i) or (ii) above, notice
thereof is delivered in writing to the Committee within ninety (90) days
following the Participant’s actual knowledge of the circumstances constituting
Good Reason and the Company has failed to remedy such circumstances within
thirty (30) days of receipt of such written notice.

“Participant” shall mean any officer or key employee of the Company selected by
the Committee to receive an Award under the Plan.

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, limited liability company, unincorporated association,
joint venture or other entity of whatever nature.

“Plan” shall mean this Wyeth 2009 Cash Long-Term Incentive Plan, as it may be
amended from time to time.

 

6



--------------------------------------------------------------------------------

“Recoupment Policy” means the Board’s Policy on Recoupment of Performance-Based
Compensation in Restatement Situations, as may be amended from time to time.

“Specified Employee” shall mean (a) prior to the Closing Date, (i) each
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, who
meets the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5) of the Code) any time during the 12-month period ending on
December 31st of a calendar year and (ii) to the extent not otherwise included
in clause (i) hereof, each of the top 100 paid individuals (based on taxable
wages for purposes of Section 3401(a) of the Code as reported in Box 1 of Form
W-2 for the 12-month period ending on December 31st of such calendar year, plus
amounts that would be included in wages for such 12-month period but for pre-tax
deferrals to a tax-favored retirement plan, cafeteria plan or qualified
transportation benefits) who performed services for the Company at any time
during the 12-month period ending on December 31st of such calendar year and
(b) on and after the Closing Date, each “specified employee” as determined in
accordance with the provisions of Treasury Regulation Section 1.409A-1(i)(6)(i).
For purposes of clause (a) above, a Participant shall be treated as a Specified
Employee for the 12-month period beginning on April 1st of the calendar year
following the calendar year for which the determination under clause (i) or
(ii) of this definition is made.

“Tax-Related Items” shall mean any applicable U.S. federal, state, local or
foreign withholding tax obligations (including income tax, social insurance
contributions, payment on account and any other withholding taxes that may be
due).

“Vesting Date” shall mean the third anniversary of the grant date (as set forth
in the Participant’s Award Letter).

 

7